Exhibit 10.1 STOCK PURCHASE AGREEMENT THIS AGREEMENT made and entered into as of the 29th day of March, 2006, by and between Dimensional Visions Incorporated, a Delaware corporation (hereinafter called “DVSO”), and Studio One Entertainment, Inc., an Arizona corporation (hereinafter called “SOE”). WITNESSETH THAT: A.DVSO is a publicly traded company. B.SOE is a private company based in Scottsdale, Arizona that is engaged in the design and manufacturing of a proprietary, self contained interactive audio/video recording and conferencing studio designed for installation in shopping malls and other high traffic public areas. The Studio One Kiosk will enable the public, for a fee, to record their video and voice images in a portable state-of-the-art recording studio environment and enter their performances in music, modeling and other talent related contests. C.Subject to the approval of the Board of Directors of DVSO and SOE and the consent of a majority of the shareholders of DVSO and SOE, DVSO and SOE shall enter into an Agreement of Exchange (hereinafter called the “Exchange Agreement”) in substantially the form attached hereto and made apart hereof as Exhibit A, which provides, among other things, for the issuance by DVSO of approximately six million five hundred thousand (6,500,000) of its common stock shares to the shareholders of SOE (the “Exchange”). D.Following the Exchange under the Exchange Agreement, SOE will be a wholly-owned subsidiary of DVSO. E.It is intended that the transactions contemplated by this Agreement shall constitute an exchange conforming to the provisions of Section 368(a)(2) of the Internal Revenue Code of 1954. NOW THEREFORE, in consideration of the mutual covenants and agreements and the benefits to be realized by each of the parties, the following transactions are hereby agreed to, subject to the conditions hereinafter stated: 1.The Exchange (a)In accordance with the Exchange Agreement, on the Closing Date hereinafter referred to, and in exchange for all of the then issued and outstanding shares of capital stock of SOE (the “SOE Common Stock”), DVSO shall issue the number of fully paid and nonassessable shares of voting DVSO common stock (hereinafter called “DVSO Common Stock”) in order to permit the Exchange to be effected in accordance with the terms of the Exchange Agreement, on the basis of one (1) share of DVSO Common Stock for each one (1) share of SOE Common Stock. If between the date hereof and the Closing Date, DVSO shall effect any reclassification, recapitalization, subdivision, combination or exchange of shares, in respect of the outstanding shares of common stock of DVSO or a stock dividend thereon shall be declared with a record date within said period, the per share amounts of DVSO Common Stock to be issued and delivered in the Exchange shall be appropriately adjusted. (b)DVSO shall issue and deliver as and when required by the Exchange Agreement, certificates representing the shares of DVSO Common Stock for which the shares of SOE Common Stock outstanding immediately prior to the effective time of the Exchange shall have been exchanged as provided in the Exchange Agreement. (c)SOE shall submit this Agreement and the Exchange Agreement to its shareholders for approval, in accordance with Arizona General Corporation Law, at a meeting called and held on the date to be fixed by its Board of Directors. SOE shall use its best efforts to obtain the affirmative vote of shareholders required to approve this Agreement, the Exchange Agreement and the transactions contemplated herein and therein. 1 STOCK PURCHASE AGREEMENT 1.The Exchange - continued (d)DVSO shall use it best efforts to obtain the affirmative consent of shareholders required to approve the issues set forth in paragraph 14(e) below at a meeting or by written consent. (e)Following the approval of the Exchange Agreement by the stockholders of DVSO and SOE, and upon execution of the Exchange Agreement by the officers of DVSO and SOE, a Certificate of Exchange containing the information required by the corporate law of Delaware and Arizona shall be executed by the appropriate officers of DVSO and SOE. 2.Closing (a)The closing of the transaction contemplated hereby (herein called the “Closing” or the “Closing Date”) shall take place at the offices of DVSO in Arizona at 9:00 a.m. on a date within five (5) business days after all of the conditions described in paragraphs 12 and 13 hereof have been satisfied or, to the extent permitted in paragraph 15 hereof, their satisfaction has been waived. DVSO and SOE will use their best efforts to obtain the approvals specified in paragraph 6 hereof and any other of the consents, waivers or approvals necessary or desirable to accomplish the transactions contemplated by this Agreement and the Exchange Agreement. All documents required to be delivered by each of the parties shall be duly delivered to the respective recipient thereof at or prior to the Closing. In no event shall the Closing Date be later than June 30, 2007, and if it is delayed beyond said date then either party shall have the right to terminate this Agreement upon notice to that effect. (b)At the Closing, DVSO and SOE shall jointly direct that the Certificate of Exchange be duly filed, and it shall in accordance with such direction be filed, if required, in the office of the Secretary of State of the State of Delaware and the Arizona Corporation Commission so that the Exchange shall be effective on the Closing Date. 3.Investigation by the Parties DVSO and SOE each may, prior to the Closing Date, make or cause to be made such investigation of the properties of the other and its subsidiaries and of its financial and legal condition as the party making such investigation deems necessary or advisable to familiarize itself with such properties and other matters, provided, that such shall not interfere with normal operations. DVSO and SOE each agrees to permit the other and its authorized agents or representatives to have, after the date of execution hereof, full access to its premises and to all of its books and records at reasonable hours, and its subsidiaries and officers will furnish the party making such investigation with such financial and operating data and other information with respect to the business and properties of its and its subsidiaries as the party making such investigation shall from time to time reasonably request. No investigation by DVSO or SOE shall affect the representations and warranties of the other and each such representation and warranty shall survive any such investigation. Each party further agrees that in the event that the transactions contemplated by this Agreement shall not be consummated it and its officers, employees, accountants, attorneys, engineers and other representatives will not disclose or make available to any other person or use for any purpose unrelated to the consummation of this Agreement any information, whether written or oral, with respect to the other party and its subsidiaries or their business which it obtained pursuant to this Agreement. Such information shall remain the property of the party providing it and shall not be reproduced or copied without the consent of such party. In the event that the transaction contemplated by this Agreement shall not be consummated, all such written information shall be returned to the party providing it. 4.State Securities Laws DVSO and SOE will each take such steps as may be necessary on their respective parts to comply with any state securities or so-called Blue Sky laws applicable to the action to be taken by them in connection with the Exchange and the delivery by DVSO to SOE shareholders of the DVSO Common Stock pursuant to this Agreement and the Exchange Agreement. 2 STOCK PURCHASE AGREEMENT 5.Business Pending the Closing (a)From the date of this Agreement to and including the Closing Date, except as may be first approved by SOE or as is otherwise permitted or contemplated by this Agreement or in furtherance of the objectives of this Agreement: (i) DVSO (which term shall, where applicable in this paragraph 5, also refer to the subsidiaries of DVSO specified in paragraph 9 hereof) shall conduct its business only in the usual and ordinary course without the creation of any additional indebtedness; (ii) no change shall be made in the authorized capitalization of DVSO except as contemplated by this Agreement; (iii) no shares of capital stock of DVSO shall be authorized for issuance or issued and no agreement or commitment for the issuance thereof shall be entered into in excess of the number of shares set forth for DVSO in the Exchange Agreement; (iv) no rights or elections shall be created or granted to purchase stock under any employee stock bonus, thrift or purchase plan or otherwise, to the extent such rights shall result in the commitment for the issuance of shares in excess of the number set forth for DVSO in the Exchange Agreement; (v) no amendment shall be made to DVSO’s Articles of Incorporation or Bylaws, except as contemplated by this Agreement; (vi) no modifications shall be made in DVSO’s present employee benefit programs or in is present policies in regard to the payment of salaries or compensation to its personnel and no increase shall be made in the compensation of its personnel; (vii) no contract or commitment shall be entered into by or on behalf of DVSO and no sale or purchase of assets shall be made except in the ordinary course of business; (viii) DVSO will use all reasonable and proper efforts to preserve its business organization intact, to keep available the services of its present employees and to maintain satisfactory relationships between DVSO and its suppliers, customers, regulatory agencies, and others having business relations with it; (ix) DVSO shall make no amendments or contributions to any profit sharing plans; and (x) the Board of Directors of DVSO will not declare any dividends on, or otherwise make any distributions in respect of, its outstanding shares of capital stock; (b) From the date of this Agreement to and including the Closing Date, except as may be first approved by DVSO or as is otherwise permitted or contemplated by this Agreement: (i) SOE (which term shall, where applicable in this paragraph 5, also refer to the subsidiaries of SOE specified in paragraph 10 hereof) shall conduct its business only in the usual and ordinary course without the creation of any additional indebtedness exceeding $10,000 for money borrowed maturing in more than one year, except for the lease of capital equipment pursuant to leasing company commitments outstanding prior to the date of this Agreement; (ii) no change shall be made in the authorized capitalization of SOE except as contemplated by this Agreement; (iii) no shares of capital stock of SOE shall be authorized for issuance or issued and no agreement or commitment for the issuance thereof shall be entered into in excess of the number of shares set forth for SOE in the Exchange Agreement; (iv) no rights or elections shall be created or granted to purchase stock under any employee stock bonus, thrift or purchase plan or otherwise; (v) no amendment shall be made to SOE’s Articles of Incorporation or Bylaws, except as contemplated by this Agreement; (vi) no modifications shall be made in SOE’s present employee benefit programs or in is present policies in regard to the payment of salaries or compensation to its personnel and no increase shall be made in the compensation of its personnel and no increase shall be made in the compensation of its personnel, provided that nothing herein shall preclude (1) the continuation of SOE’s present practices of periodically reviewing the salaries of its personnel and granting normal increases in such salaries or compensation to such personnel, or (2) the hiring of new personnel at a salary or compensation deemed reasonable in the ordinary course of business; (vii) no contract or commitment shall be entered into by or on behalf of SOE and no sale or purchase of assets shall be made except in the ordinary course of business; (viii) SOE will use all reasonable and proper efforts to preserve its business organization intact, to keep available the services of its present employees and to maintain satisfactory relationships between SOE and its suppliers, customers, regulatory agencies, and others having business relations with it; (ix) SOE shall make no amendments or contributions to any profit sharing plans; and (x) the Board of Directors of SOE will not declare any dividends on, or otherwise make any distributions in respect of, its outstanding shares of capital stock. 3 STOCK PURCHASE AGREEMENT 5.Business Pending the Closing - continued (c)The parties hereto agree that SOE is extending to DVSO an exclusive option to purchase the shares of SOE. As such, SOE agrees not to solicit or entertain offers to purchase its shares or assets from a third party prior to the Closing or termination of this Agreement. As consideration for this exclusivity, subsequent to the date of this Agreement but prior to Closing, SOE shall continue its research and development program relating to the entertainment Kiosk. SOE agrees that all intellectual property that may be protected by patents, copyrights and trademarks will become the subject of patent applications filed with the U.S. Patent and Trademark office, together with appropriate assignments to SOE of all rights by any persons claiming or who may have the right to claim status of an inventor or creator of the intellectual property being the subject of each such application. All intellectual property of SOE shall remain unencumbered and free of any liens or claims of whatsoever nature prior to the Closing. Except as set forth in formal patents, copyrights and trademarks, or applications for same, SOE makes no representations or warranties with respect to its intellectual property. DVSO understands and agrees that it will conduct its own independent investigations with respect to the assets and liabilities of SOE, including but not limited to items of intellectual property of SOE. Provided DVSO shall not have theretofore issued written notice of termination of this Agreement, as provided herein, DVSO will advance or reimburse all costs incurred by SOE in connection with the kiosk development program including, but not limited to, consulting fees, professional fees, prototype construction costs, engineering and design fees, and administrative and overhead expenses. Such costs will be either paid directly by DVOS or remitted to SOE upon written invoice therefore. In the event this transaction shall fail to close, for any reason whatsoever, SOE shall be liable to DVSO for all monies theretofore advanced to or for the benefit of the SOE research and development program and shall execute and deliver to DVSO a promissory note in such principal amount evidencing such indebtedness. Such Promissory Note shall (i) provide for a maturity date two years from the date it is executed, (ii) bear interest at the rate of three percent over the prime rate as set by Bank of America from time to time, and (iii) permit repayment at any time without penalty. The principal of the note, together with all accrued interest, shall be due and payable at maturity. Upon execution and delivery of the aforementioned promissory note, DVSO (i) shall have no rights, liens against the intellectual property of SOE or any other claims against SOE except as provided in the promissory note, and (ii) shall not be entitled to reimbursement of any monies advanced, paid or remitted to or on behalf of SOE to any person or entity pursuant to this Agreement except as provided in the promissory note. All intellectual property developed or created by SOE prior to this Agreement or during the term hereof, shall remain the property of SOE. 6.Efforts to Obtain Approvals and Consents In addition to DVSO and SOE obtaining the requisite shareholder approval as described in paragraph 1 hereof, DVSO and SOE will use all reasonable and proper efforts to obtain the following: (i) approval or consent of any other governmental authorities having jurisdiction over the transactions contemplated in this Agreement; and (ii) approval or consent of such other persons whose consent is required to the transactions contemplated by this Agreement. 7.Cooperation Between Parties DVSO and SOE shall fully cooperate with each other and with their respective counsel and accountants in connection with any steps required to be taken as part of their obligations under this Agreement, including the preparation of financial statements and the supplying of information. 8.No Tax Ruling DVSO and SOE agree that they will not attempt to obtain ruling from the United States Internal Revenue Service to the effect that for Federal Income Tax purposes no gain or loss will be recognized to the holders of SOE Common Stock upon the receipt of DVSO Common Stock in exchange for their SOE shares in accordance with the provisions of this Agreement. In lieu of such a ruling from the Internal Revenue Service, SOE may request an opinion of its counsel to the foregoing effects, which opinion shall be a condition to both parties’ obligations to consummate the Exchange. 9.Representations of DVSO DVSO represents, warrants and agrees that: (a) DVSO is a corporation duly organized, validly existing and in good standing under the laws of the State of Delaware and it and its subsidiaries are duly qualified to do business and in good standing in every jurisdiction in which the nature of its business or the character of its properties makes such qualification necessary. DVSO’s subsidiaries and a list of jurisdictions in which DVSO or its subsidiaries is so qualified is set forth in a memorandum to be prepared by DVSO and furnished to SOE. DVSO owns 100% of the outstanding capital stock of each of its subsidiaries. (b) As of December 31, 2005, the capitalization of DVSO and its subsidiaries is as set forth in the financial statements previously furnished to SOE. The outstanding capital stock of DVSO has been duly authorized and issued and is fully paid and nonassessable. DVSO has no commitments to issue nor will it issue any shares of its capital stock or any securities or obligations convertible into or exchangeable for, or giving any person any right to acquire from DVSO, any shares of its capital stock, except for those shares issued in conformity with paragraph 5(a)(iii) above or otherwise described in prior filings with the SEC. 4 STOCK PURCHASE AGREEMENT 9.Representations of DVSO - continued (c) The shares of DVSO Common Stock which are to be issued and delivered to the SOE shareholders pursuant to the terms of this Agreement and the Exchange Agreement, when so issued and delivered, will be validly authorized and issued and will be fully paid and nonassessable. No stockholder of DVSO, or other person, will have any preemptive rights in respect to the DVSO Common Stock. (d) DVSO has furnished SOE with copies of its 2005 Financial Statements together with the Auditors report for its fiscal year ending June 30, 2005, consisting of the consolidated balance sheet of DVSO and its subs idiaries as of
